DETAILED ACTION
This office action is in response to the RCE filed on 09/30/2021.
Claims 1-24 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (U.S. Patent 8,271,571) in view of Grisenthwaite (U.S. Patent Application Publication 2002/0065860), Debes (U.S. Patent Application Publication 2004/0073589), and Official Notice.
Regarding claims 1, 9, and 17, Matsuyama discloses a processor comprising: a decoder to decode an instruction [Fig. 1], the instruction comprising a first operand to indicate a first plurality of packed bytes [Fig. 14A; a first source register R2 holds packed data], a second operand to indicate a second plurality of packed bytes [Fig. 14A; a second source register R6 holds packed data], a third operand to indicate a plurality of packed doublewords [Fig. 14A; a third source registers R0 holds packed doublewords]; a first source register to store a first plurality of packed words [Fig. 14A; a first source register R2 holds packed data]; a second source register to store a second plurality of packed words [Fig. 14A; a second source register R6 holds packed data]; a third source register to store a plurality of packed doublewords [Fig. 14A; a third source registers R0 holds packed doublewords]; execution circuitry to execute a first instruction, the execution circuitry comprising: multiplier circuitry to multiply each of the first plurality of words with a corresponding one of the second plurality of words to generate a plurality of temporary products [Fig. 14A]; adder circuitry to add at least a first set of the temporary products to generate a first temporary sum [Fig. 14A]; accumulation circuitry to combine the first temporary sum with a first packed doubleword value from a first doubleword location in the third source register to generate a first accumulated doubleword result [Fig. 14A]; a destination register to store the first accumulated doubleword result in the first doubleword location [Fig. 14A], wherein operations of the extension circuitry, multiplier circuitry, adder circuitry, and accumulation circuitry are performed responsive to a single execution of the instruction by the execution circuitry [abstract, Fig. 14A].

Matsuyama in view of Grisenthwaite does not explicitly disclose that the instruction includes a first field to indicate whether bytes in the first plurality of packed bytes are signed and a second field to indicate whether bytes in the second plurality of packed bytes are signed. However, Debes discloses a system similar to that of Matsuyama in view of Grisenthwaite in which instructions operate on packed data. Debes further discloses [paragraph 0084] the use of multiple fields within an instruction for the purpose of designating whether operands specified by the instruction should be treated as signed or unsigned values. Such an instruction allows a processor to efficiently execute instructions using different types of data and therefore its use in the system of Matsuyama in view of Grisenthwaite would have been obvious to a person having ordinary skill in the art.
Matsuyama does not explicitly disclose that four temporary products are added to generate the sum. However, the examiner takes official notice that such a multiply-add operation is merely a variant of the operation described by Matsuyama (in which pairs are added) and was notoriously well known at the time of the invention and therefore would have been obvious to a person having skill in the 
Regarding claims 2, 10, and 18, Matsuyama in view of Grisenthwaite discloses the processor of claim 1 wherein the destination register and third source register are the same register [Matsuyama, Fig. 14A].
Regarding claims 3, 11, and 19, Matsuyama does not explicitly disclose saturating the doubleword result prior to storage in the destination register.  However, as taught by Grisenthwaite [paragraphs 0009-0011], the benefits of saturating a result in the context of a system such as Matsuyama were well known and understood at the time of the invention.  The saturation of the result of Matsuyama prior to storage would therefore have been obvious in view of Grisenthwaite and the knowledge of a person having ordinary skill in the art.
Regarding claims 4, 12, and 20, Matsuyama in view of Grisenthwaite discloses the processor of claim 1 wherein the first and second plurality of packed bytes are signed and wherein the extension circuitry is to sign-extend the first and second plurality of packed bytes [Grisenthwaite, paragraphs 0118-0119].
Regarding claims 5, 13, and 21, Matsuyama in view of Grisenthwaite does not explicitly disclose registers having the claimed size.  However, a person having skill in the art would have recognized that the benefits of Matsuyama in view of Grisenthwaite would apply equally to systems having larger registers.  Such application would therefore have been obvious.
Regarding claims 6-8, 14-16, and 22-24, Matsuyama in view of Grisenthwaite does not explicitly disclose a write mask for masking selected data from being written to the result.  However, the 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183